            Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 1 of 53




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 LIBERTY PEAK VENTURES, LLC,                       §
                                                   §
        Plaintiff,                                 §
                                                   §
 v.                                                §      JURY TRIAL DEMANDED
                                                   §
 CITIGROUP INC. and                                §
 CITIBANK, N.A.                                    §      CIVIL ACTION NO. 6:21-cv-00711
                                                   §
            Defendants.                            §
                                                   §
                                                   §
                                                   §
                                                   §

       PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
       Plaintiff Liberty Peak Ventures, LLC files this Complaint in this Western District of Texas

(the “District”) against Defendants Citigroup Inc. and Citibank, N.A. (collectively, “Defendants”

or the “Citi Defendants”) for infringement of U.S. Patent Nos. 7,431,207 (the “’207 patent”),

6,820,802 (the “’802 patent”), 8,584,938 (the “’938 patent”), 8,905,301 (the “’301 patent”), which

are collectively referred to as the “Asserted Patents.”

                                          THE PARTIES

       1.       Plaintiff Liberty Peak Ventures, LLC (“LPV” or “Plaintiff”) is a Texas limited

liability company located at 1400 Preston Rd, Suite 482, Plano, TX 75093.

       2.       On information and belief, Defendant Citigroup Inc. (“Citigroup”) is a corporation

organized under the laws of the state of Delaware, with its principal place of business located at

388 Greenwich Street, New York, NY 10013. Citigroup may be served with process via its




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                         1
            Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 2 of 53




registered agents and via its corporate officers. Citigroup is a publicly traded company on the New

York Stock Exchange under the symbol “C.”

       3.       On information and belief, Defendant Citibank, National Association (“Citibank

NA”) is a national banking association regulated by the Securities and Exchange Commission and

formed under the laws of Delaware. Citibank NA’s principal executive office is located in 399 Park

Avenue, New York, NY. Its principal place of business is 388 Greenwich Street, 14th floor, New

York, N.Y. 10013. Citibank NA also has offices located at 5800 S Corporate Place, Sioux Falls,

SD 57108. Citibank NA is an indirect, wholly-owned subsidiary of Defendant Citigroup. Citibank

NA may be served with process via its registered agents and/or its corporate officers.

       4.       On information and belief, Defendant Citigroup “is a global diversified financial

services holding company whose businesses provide consumers, corporations, governments and

institutions with a broad, yet focused, range of financial products and services, including consumer

banking and credit, corporate and investment banking, securities brokerage, trade and securities

services      and    wealth      management.”       See     2020      Annual      Report,        CITI,

https://www.citigroup.com/citi/investor/quarterly/2021/ar20_en.pdf?ieNocache=293,           at     26

(“Overview”) (last downloaded June 11, 2021). Citigroup operates across the world having “200

million customer accounts and does business in more than 160 countries and jurisdictions.” Id.

Citigroup operates in four regions: 1) North America; 2) Europe, Middle East, and Africa; 3) Latin

America; and 4) Asia. Id. at 26-7. The North American region consists of the U.S., Canada, and

Puerto Rico. Id. Citigroup operates via two primary business segments consisting of a Global

Consumer Banking (referred to also as “GCB”) segment and an Institutional Clients Group

segment. Id. The term “Citi” is used herein to refer to Defendant Citigroup, Inc. and all of its

consolidated subsidiaries. Id.


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             2
            Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 3 of 53




       5.       On information and belief, Citibank NA “is a commercial bank and wholly owned

subsidiary of Citigroup.” See id. at 168. Citibank NA is one of Citigroup’s “consolidated

subsidiaries in which it holds, directly or indirectly, more than 50% of the voting rights or where it

exercises control.” Id. Citibank NA offers “consumer finance, mortgage lending and retail banking

(including commercial banking) products and services; investment banking, cash management and

trade finance; and private banking products and services.” Id. These Citi products and services

include Citibank NA offering, issuing, providing, registering, facilitating, maintaining, transacting,

authenticating, and processing payment cards (e.g., credit card and debit cards) account services

and transactions for Citi’s customers, consumers, and clients. See, e.g., Card Agreement, CITI,

https://www.citi.com/credit-cards/compare-credit-cards/citi.action?ID=CMA-PIT (indicating that

“This Card Agreement…is your contract with us” and indicating that “us” means “Citibank, N.A.”)

(last visited June 11, 2021).

       6.       On information and belief, the Citi Defendants, individually and via their

subsidiaries and affiliates, contract with and issue credit and debit cards to their customers

(“cardholders”) to provide card services. See id. The Asserted Patents cover Citi’s products,

services, and methods related to offering, issuing, providing, registering, facilitating, maintaining,

transacting, authenticating, and processing commercial transactions via credit and debit cards and

associated accounts, which are designed, developed, manufactured, distributed, sold, offered for

sale, and used by the Citi Defendants and/or their customers, consumers, and clients. For example,

within Citi’s Global Consumer Banking segment, Defendants infringe the Asserted Patents via at

least Citi’s “Citi-branded cards,” and “retail banking,” which are services that allow Citi’s clients

and consumers to conduct financial and banking transactions via credit and debit cards, and their

associated accounts. See 2020 Annual Report, at 27. Moreover, Defendants’ infringing credit and


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             3
             Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 4 of 53




debit card account systems and processes are compatible with application (“app”)-based mobile

payment methods via third-party services, such as Google Pay and Samsung Pay that are installed

on a consumer’s device, such as a mobile phone, tablet, or smartwatch. See, e.g., Citi | G Pay, Show

with     east      online      and      on      the     go,      CITI,     https://www.citi.com/credit-

cards/creditcards/citi.action?ID=citi-google-pay (last visited June 11, 2021).

        7.       On information and belief, Defendants, on their own and/or via subsidiaries and

affiliates, maintain a corporate and commercial presence in the United States, including in Texas

and this District, via at least its 1) physical bank locations, operation centers, and ATM locations

established throughout Texas, including this District; 2) Citi’s online presence (e.g., citi.com and

citigroup.com) that provides to consumers access to Citi’s products and services, including those

identified as infringing herein; and 3) consumers and clients of Citi who utilize Citi credit and debit

card account services, at the point of sale, including via contactless payment methods, in numerous

merchant physical and online sites, i.e., retail stores, restaurants, and other service provides

accepting Citi credit and debit cards. See, e.g., 2020 Annual Report, at 184 (“GCB includes a global,

full-service consumer franchise delivering a wide array of banking, credit card, lending and

investment services through a network of local branches, offices and electronic delivery systems.”).

Such credit and debit card account services include systems and methods for processing digital

transactions, via online transactions and mobile payment solutions. See, e.g., Consumer Business,

CITI, https://www.citigroup.com/citi/about/consumer_businesses.html (“With physical cards

rapidly digitizing, we continued to expand digital lending capabilities and point-of-sale solutions to

give customers ease, convenience and choice in payments.”). Defendants, on their own and/or via

alter egos, agents, subsidiaries, partners, and affiliates, maintain an operations center in this District

located at 100 Citibank Dr, San Antonio, TX 78245, among other properties identified herein. Thus,


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                                 4
             Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 5 of 53




the Citi Defendants do business, including committing infringing acts, in the U.S., the state of

Texas, and in this District.

                                  JURISDICTION AND VENUE

        8.       This action arises under the patent laws of the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.

        9.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        A.       Defendant Citigroup
        10.      On information and belief, Defendant Citigroup is subject to this Court’s specific

and general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due

at least to its substantial business in this State and this District, including: (A) at least part of its

infringing activities alleged herein which purposefully avail the Defendant of the privilege of

conducting those activities in this state and this District and, thus, submits itself to the jurisdiction

of this court; and (B) regularly doing or soliciting business, engaging in other persistent conduct

targeting residents of Texas and this District, and/or deriving substantial revenue from infringing

goods offered for sale, sold, and imported and services provided to and targeting Texas residents

and residents of this District vicariously through and/or in concert with its alter egos, intermediaries,

agents, distributors, partners, subsidiaries, clients, customers, affiliates, and/or consumers.

        11.      For example, Citigroup owns and/or controls multiple subsidiaries and affiliates,

including, but not limited to Defendant Citibank NA that has a significant business presence in the

U.S. and in Texas. See, e.g., Search & Apply for Jobs, CITIGROUP.COM, https://jobs.citi.com/search-

jobs?k=&l=&orgIds=287-34934 (Filter by “State” and “City” to see Citi employment locations

across Texas, including Austin and San Antonio, soliciting 92 job openings) (last visited June 14,


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                                5
           Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 6 of 53




2021). Citigroup, via its own activities and via at least wholly owned subsidiary Citibank NA, has

an operations center in San Antonio, TX, among other properties, in this District, at 100 Citibank

Dr, San Antonio, TX 78245. See Shape your Career with Citi in San Antonio, Texas,

CITIGROUP.COM, https://jobs.citi.com/sanantonio (“We are extremely proud to be the home away

from home for 2,400 talented, dedicated, and inspiring people at various stages of life.”) (last visited

June 14, 2021). Bexar county CAD search results show that Defendant Citibank NA’s subsidiary

Citicorp Credit Services Inc. (USA) (“Citicorp Credit”) is the listed owner of Citigroup’s San

Antonio operations center, which is a campus comprising at least four separate structures. See

Property      Search   Results   >    1    -   24   of    24   for    Year    2021,    BEXAR     CAD,

http://bexar.trueautomation.com/clientdb/SearchResults.aspx?cid=110 (under advanced property

search type “citi”) (last visited June 14, 2021). Citicorp Credit is registered to do business in Texas

and is 100% owned by Citibank NA. Citigroup’s operations center employs over two thousand

(2,000) residents of the state of Texas and this District. See CITI HOSTS SEPTEMBER BOARD OF

DIRECTORS MEETING, SAN ANTONIO CHAMBER                         OF    COMMERCE, Sept. 27, 2019,

https://www.sachamber.org/news/2019/09/27/board-action-report-september-2019/ (“Citi employs

2,500 employees locally and has an established reputation for being military friendly, embracing

an inclusive office culture, and championing healthy work-life balance. Citi demonstrates its

commitment to the community through corporate giving campaigns and employee volunteer

partnerships with more than 20 organizations, and last year Citi employees dedicated more than

10,000 hours to volunteer efforts.”) (last visited June 14, 2021).

        12.     Other subsidiaries of Defendants, including Citifinancial Inc. and Citimortgage Inc.,

are listed owners of residential properties in Bexar county. Citifinancial Inc., also known as CFNA

Receivables (TX) LLC, and Citimortgage Inc. are each registered to do business in Texas.


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                               6
          Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 7 of 53




       13.     Such a corporate and commercial presence in Texas, including in this District, by

Defendant Citigroup furthers the development, design, manufacture, distribution, sale, and use of

Citigroup’s infringing products, services, and methods for offering, issuing, providing, registering,

facilitating, maintaining, transacting, authenticating, and processing commercial transactions via

credit and debit cards and associated accounts. Through direction and control of its alter egos,

intermediaries, agents, subsidiaries, and affiliates, Citigroup has committed acts of direct and/or

indirect patent infringement within Texas, this District, and elsewhere in the United States, giving

rise to this action and/or has established minimum contacts with Texas such that personal

jurisdiction over Citigroup would not offend traditional notions of fair play and substantial justice.

       14.     On information and belief, Citigroup controls or otherwise directs and authorizes all

activities of its alter egos, intermediaries, agents, subsidiaries, and affiliates, including, but not

limited to Defendant Citibank NA and other subsidiaries Citicorp Credit, Citifinancial Inc., also

known as CFNA Receivables (TX) LLC, and Citimortgage Inc. Via its own activities and via at

least these entities, Citigroup has substantial business operations in Texas, which include retail and

non-profit partners, clients, customers and related financial products and services, such as retail

banking services, investment services, Citi-branded cards, and private label and co-brand cards.

Citigroup has placed and continues to place infringing products, services, and methods for offering,

issuing, providing, registering, facilitating, maintaining, transacting, authenticating, and processing

commercial transactions via credit and debit cards and associated accounts, including related

mobile, contactless, and online payment systems, into the U.S. stream of commerce. Citigroup has

placed such products, services, and methods into the stream of commerce with the knowledge and

understanding that such products are, will be, and continue to be sold, offered for sale, and/or used

in this District and the State of Texas. See Litecubes, LLC v. Northern Light Products, Inc., 523


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              7
          Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 8 of 53




F.3d 1353, 1369-70 (Fed. Cir. 2008) (“[T]he sale [for purposes of § 271] occurred at the location

of the buyer.”).

        15.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(c) and 1400(b). As

alleged herein, Defendant Citigroup has committed acts of infringement in this District. As

further alleged herein, Defendant Citigroup, via its own operations and employees located there and

via ratification of Defendant Citibank NA’s presence and the presence of other subsidiaries as

agents and/or alter egos of Citigroup, has a regular and established place of business, in this District

at least at an operations center located at 100 Citibank Dr, San Antonio, TX 78245. Accordingly,

Citigroup may be sued in this district under 28 U.S.C. § 1400(b).

        B.      Defendant Citibank NA
        16.     On information and belief, Defendant Citibank NA is subject to this Court’s

specific and general personal jurisdiction pursuant to due process and/or the Texas Long Arm

Statute, due at least to its substantial business in this State and this District, including: (A) at least

part of its infringing activities alleged herein which purposefully avail the Defendant of the privilege

of conducting those activities in this state and this District and, thus, submits itself to the jurisdiction

of this court; and (B) regularly doing or soliciting business, engaging in other persistent conduct

targeting residents of Texas and this District, and/or deriving substantial revenue from infringing

goods offered for sale, sold, and imported and services provided to and targeting Texas residents

and residents of this District vicariously through and/or in concert with its alter egos, intermediaries,

agents, distributors, importers, customers, subsidiaries, and/or consumers. For example, Citibank

NA, including as an agent and alter ego of parent company Citigroup, owns a Citi operations center

in San Antonio, TX, via its subsidiary Citicorp Credit Services Inc. (USA), that employs over 2,000

Citi employees, operates a large network of Citibank ATMs, and maintains in a retail services and



PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                                   8
          Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 9 of 53




retail banking business that provides to products, services, and methods that include Citibank NA

offering, providing, registering, facilitating, maintaining, transacting, authenticating, and

processing credit card and debit card account services, via credit and debit cards and associated

accounts, including related mobile, contactless, and online payment systems, for Citi’s customers,

consumers, and clients in Texas and this District. Moreover, Citibank NA identifies itself as the Citi

entity that issues Citi credit and debit cards to Citi’s clients, consumers, and customers. See, e.g.,

Card                   Agreement,                   CITI,                  available                  at

https://www.citi.com/CRD/PDF/CMA/cardAgreement/CMA_PID410.pdf (“This Card Agreement

(Agreement) is your contract with us,” and, under Definitions, “we, us and our – Citibank, N.A.”)

(last visited June 17, 2021).

        17.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(c) and 1400(b).

Defendant Citibank NA has committed acts of infringement in this District. As further alleged

herein, Defendant Citibank NA, via its own operations and employees located there and via

ratification of its subsidiary Citicorp Credit Services Inc. (USA)’s presence and the presence of

other subsidiaries as agents and/or alter egos of Citibank NA, has a regular and established place of

business, in this District at least at an operations center located at 100 Citibank Dr, San Antonio,

TX 78245. Accordingly, Citibank NA may be sued in this district under 28 U.S.C. § 1400(b).

        18.     On information and belief, Defendants Citigroup and Citibank NA each have

significant ties to, and presence in, the State of Texas and this District, making venue in this District

both proper and convenient for this action.

                      THE ASSERTED PATENTS AND TECHNOLOGY
        19.     The Asserted Patents cover various aspects of products, services, and methods that

include the Citi Defendants’ offering, issuing, providing, registering, facilitating, maintaining,



PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                                9
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 10 of 53




transacting, authenticating, and processing credit card and debit card accounts and related products

and services for Citi’s customers, consumers, and clients, , including Citi’s internal payment

processing, authentication, authorization, and fraud detection systems and methods, referred to

herein collectively as the “Accused Instrumentalities.” The apparatuses, systems, and methods

described in each of the Asserted Patents apply, for example, to systems for securing, authorizing,

and facilitating financial transactions, i.e., purchases, related to credit and debit card accounts.

        20.     On information and belief, a significant portion of the operating revenue of the Citi

Defendants is derived from offering and selling products, services, and methods related to issuing,

providing, registering, facilitating, maintaining, transacting, authenticating, and processing credit

card and debit card accounts, and related financial benefits of, including fees and interest, for Citi’s

customers, consumers, and clients. Citi’s North America revenues in 2020 were $19.1 billion U.S.

dollars; this included Citi-branded card revenues of $8.8 billion U.S. dollars. See 2020 Annual

Report, at 7.

        21.     The Asserted Patents cover Accused Instrumentalities of the Citi Defendants that

secure, authorize, and facilitate mobile payments, contactless payments, and online payments using

credit and debit card accounts activated, offered, issued, provided, established, registered,

facilitated, and maintained by Citi, including by the Citi Defendants and their alter egos,

intermediaries, agents, distributors, partners, subsidiaries, and clients. Clients, customers, and

consumers of the Accused Instrumentalities use such products at the point of sale, for example, via

mobile wallets provided on a mobile device with the appropriate smartcard and/or app installed

(and in some cases the software is native to the device) or via an embedded chip or smartcard

embedded within a physical credit or debit card. In other instances, the Accused Instrumentalities




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                                10
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 11 of 53




may be utilized in online purchases conducted over a network (e.g., the Internet) and/or when the

user of the payment card account is registering, activating, or maintaining the account.

       22.     On information and belief, Citi’s credit and debit card account services utilize the

Europay, Mastercard, and Visa (EMV) standards in processing, securing, and authenticating

financial transactions. For example, the Citi Defendants provide payment applications (often

provisioned to a Secure Element) that use EMV standards to process payments. In some cases, the

Citi Defendants’ payment applications reside on a user’s mobile device (e.g., stored in a Secure

Element or other secure memory), allowing the user to make payments via a Citi credit or debit

card without presenting the physical card at the time of payment (referred to herein as a “mobile

payment”). Citi’s mobile payments can be facilitated by using mobile wallets such as Google Pay

and Samsung Pay, such as shown below:




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                         11
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 12 of 53




       23.     Mobile wallets may be implemented as an application (or “app”) on a mobile device,

e.g., a mobile phone, tablet, or smartwatch. In some implementations, mobile wallets utilize Host

Card Emulation, where, instead of storing the Citi’s payment application in a Secure Element on

the host device, it is stored in the host CPU or remotely, e.g., in the cloud. In either case, mobile

payments are made wirelessly, without contact needed between payment device and payment

terminal, via, for example, Near Field Communication (“NFC”) protocols or Magnetic Secure

Transmission (MST), as explained below. A user need only hold the mobile device close to the

payment terminal in order to establish communication between the payment application and the

payment terminal. These wireless methods utilized with EMV deliver secure transactions between

a payment terminal and the mobile device.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                           12
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 13 of 53




       24.     On information and belief, as indicated below, Citi encourages its clients,

consumers, and customers to shop with its Citi credit and debit cards using a digital wallet service

which provides a distribution channel by which Citi’s payment applications (e.g., via the Secure

Elements on the mobile device) can be accessed and used:




See Digital Wallets Demystified, CITI, https://www.citi.com/credit-cards/credit-card-
rewards/digital-wallets-and-virtual-wallets (last visited June 15, 2021).
       25.     The Accused Instrumentalities also include at least Defendants’ payment card (e.g.,

credit card and debit card) related products, services, and methods for card payments using a

physical credit card having an embedded chip or smartcard. See, e.g., View and Compare All Credit

Cards, CITI, https://www.citi.com/credit-cards/compare/view-all-credit-cards (last visited June 15,

2021). For example, the Citi Defendants’ payment applications reside on microchips embedded on




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                          13
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 14 of 53




Citi’s credit and debit cards, which allow the user to tap the payment card to a reader and complete

a transaction wirelessly and without contact between the card’s magnetic stripe and the reader.




       26.     On information and belief, the Accused Instrumentalities include at least

Defendants’ payment card (e.g., credit card and debit card) related products, services, and methods

for contactless payments using a physical credit card having an embedded chip or smartcard that

utilize EMV standards for contactless payment. See, e.g., View and Compare All Credit Cards, CITI,

https://www.citi.com/credit-cards/compare/view-all-credit-cards (last visited June 15, 2021). These

credit and debit cards include contactless payment functionality indicted by the signal    symbol,

and further described below.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                           14
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 15 of 53




See Citi Credit Card Benefits, CITI, https://www.cardbenefits.citi.com/Products/Contactless-Card
(last visited June 15, 2021).
         27.    On information and belief, a process referred to as “tokenization,” which is also part

of the EMV standards, is also utilized by the Citi Defendants in authorizing credit and debit

transactions, via online payments, in-app payments, and mobile payments. As explained below, a

“payment token” is a “surrogate value for a PAN” (a primary account number). In tokenization,

“Payment Tokens are requested, generated, issued, provisioned, and processed as a surrogate for

PANs.”            See            also           Introducing             Tokenization,            CITI,

https://www.citibank.com/tts/sa/commercial_cards/newsletter/2016_Q3/tokenization.html

(“Tokenization is the process of substituting a sensitive data element with a non-sensitive

equivalent, referred to as a token, which has no extrinsic or exploitable meaning or value.”) (last

visited June 18, 2021).




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            15
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 16 of 53




       28.     Via mobile wallet applications, such as Google Pay, tokenization is implemented by

the Citi Defendants assigning a “virtual account number” or token that “securely links the actual

card number to a virtual card on the user’s Google Pay-enabled device.”




       29.     On information and belief, the Citi Defendants also utilize virtual account numbers

at least in transactions conducted “when shopping online or by mail order,” as indicated below.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                           16
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 17 of 53




       30.     The Citi Defendants, as a payment card account issuer, perform and/or direct and

control the operation of mobile wallets and contactless payments utilizing microchips or smartcards

embedded within the physical credit or debit card. As described below with respect to the mobile

wallet Google Pay, for example, the Citi Defendants provision third-party mobile wallets with the

Citi Defendants’ own credentials and EMV payment applications.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                         17
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 18 of 53




       31.     The Accused Instrumentalities include Citi’s products, processes, and systems

offering, issuing, providing, registering, facilitating, maintaining, transacting, authenticating, and

processing credit card and debit card accounts and related products and services for Citi’s

customers, consumers, and clients, including Citi’s internal payment processing, authentication,

authorization, and fraud detection systems and methods, related to at least the following Citi

payment cards: Citi Custom CashSM Card; Citi® Diamond Preferred® Credit Card; Citi® Double

Cash Credit Card; Citi Rewards+® Credit Card; Citi Premier® Credit Card; Citi Prestige® Credit

Card; Citi® Secured Mastercard® Credit Card; Citi Simplicity® Credit Card; Citi® /

AAdvantage® Platinum Select® World Elite Mastercard® Credit Card; American Airlines

AAdvantage® MileUp℠ Mastercard® Credit Card; Citi® / AAdvantage® Executive World Elite

Mastercard® Credit Card; CitiBusiness® / AAdvantage® Platinum Select® Mastercard® Credit

Card; Shop Your Way Mastercard; Sears Mastercard; Sears Mastercard with Thank You Rewards;

Exxon Mobile Smart Card; Costco Anywhere Visa® Credit Card by Citi; Costco Anywhere Visa®

PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            18
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 19 of 53




Business Credit Card by Citi; Expedia® Rewards Credit Card from Citi; Expedia® Rewards

Voyager Credit Card from Citi; AT&T Access Credit Card From Citi; Citi Wayfair MasterCard;

MY BEST BUY® VISA® PLATINUM; Brooks Brothers Platinum Mastercard; Home Depot

Commercial Revolving Charge Card; Home Depot Commercial Account; Home Depot Consumer

Credit Card; Shell Fuel Rewards Mastercard; and Citibank® Debit Card. See, e.g., Payments

compatible with your life, CITI, https://www.citi.com/credit-cards/creditcards/citi.action?ID=citi-

google-pay (“All Citi branded consumer credit and debit cards issued in the US are eligible for

Google Pay, except for ATM cards, American Express cards, and Citi® / AAdvantage® cards. Citi

branded business cards are not eligible for Google Pay, except for US issued Costco Anywhere

Visa® Business cards.”) (last visited June 17, 2021).

        32.    The Accused Instrumentalities of the Citi Defendants infringe at least the claims of

the ’207 patent, which provide technological solutions and improvements for transaction security

and user authentication. In conventional systems where, for example, a purchase is made online or

over the telephone, the customer would enter or provide the card information without the merchant

ever seeing the customer or the card. These so-called “card not present” transactions are

characterized by a higher incidence of fraud than transactions where the cardholder presents the

card directly to the merchant, i.e., “card present” transactions. Fraud in card not present transactions

is a direct cost to merchants, who become the party bearing financial responsibility. To address the

need to reduce card transaction fraud, the ’207 patent provides, in one exemplary embodiment, an

authentication site that receives an authorization request from the merchant. An identity of the

cardholder is authenticated using information from the cardholder, which is matched to a

predetermined stored value and an authentication score. An authorization site of the system

authorizes the authorization request and matches the request to the cardholder. An authorization


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              19
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 20 of 53




confirmation is generated to include the authorization score and a private payment number to

authorize a card payment request from the cardholder. A payment gateway communicates the

authorization confirmation to a merchant site. The ’207 patent describes systems and methods that

provide secure payments for merchants, card holders, and banks.

       33.     The Citi Defendants infringe the ’207 patent, for example, by providing a system

for processing a commercial transaction that implements the EMV 3-D Secure specification. As

part of a commercial transaction, the Citi Defendants, as the card issuer, perform, and/or direct and

control, the authorization procedure in response to the submission of a card payment request from




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                           20
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 21 of 53




the merchant. As shown below, an Access Control Server receives an authorization request from a

merchant in response to a card payment request.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                     21
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 22 of 53




       34.     The ACS Server, which is controlled by the Citi Defendants, authenticates the

identity of the cardholder by matching the information received from the cardholder with

corresponding predetermined stored values, as explained below.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                   22
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 23 of 53




       35.     The ACS Server generates an authentication score that the ACS places in the

Transaction Status Reason message of the RReq message, as shown below.




       36.     The Citi Defendants require that online transactions be authorized by the issuer. As

described below, the ACS includes an authorization site configured to authorize the authorization




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                         23
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 24 of 53




request. The authorization response is accompanied by a transaction specific private payment

number, e.g., an authentication identifier, or Authorization Code.




       37.     The Citi Defendants, as the issuer, sends, via their ACS Server an RReq message

containing the authorization score to the merchant (i.e., the 3DS Server), as well as the




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                     24
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 25 of 53




Authorization Code, as described below. Further, the payment gateway of the ACS Server

communicates the RReq message to the merchant site to confirm the authorization.




       38.     The Accused Instrumentalities of the Citi Defendants infringe at least the claims of

the ’938 patent, which provide systems and methods that prevent card payment account numbers

from being compromised, while also maximizing administrative efficiency. To do so, the ’938

patent provides a mechanism to alter the card payment account number over the course of multiple

transactions. Each new altered account number utilizes a different increment to make it difficult for

a thief to predict what the new number will be, even if a prior account number was discovered. The

account issuer also has the incremental values available in order to know what the current account

number should be and associate the current account number with the particular cardholder. In one

exemplary embodiment of the ’938 patent, a computer-based system may replace a first portion of

a first account code with data to create a second account code. A second portion of the second

account code is associated with a second portion of the first account code. The second account may

be used for a transaction. Such methods and systems of the ’938 patent improve transaction security.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                           25
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 26 of 53




       39.     As shown below, the Citi Defendants infringe the ’938 patent by creating virtual

account number for Citi credit and debit card accounts.




       40.     The virtual account numbers, created and utilized by the Citi Defendants, must begin

with Citibank’s Issuer Identification Number, which informs merchants where to route transaction

information. The Citi Defendants use these virtual account numbers for transactions, as shown in

the above paragraph.




       41.     The Accused Instrumentalities of the Citi Defendants infringe at least the ’301

patent, which provide technological solutions and improvements for issuing and using payment

cards. The ’301 patent addresses, for example, problems arising from overdraft charges and fees,



PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                         26
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 27 of 53




which may be charged to the customer without his or her knowledge. As one solution, the ’301

patent provides a means of providing overdraft protection that includes a method associating a

backup account, which could be a customer’s savings account, with a primary account. Status

information regarding the backup account may be maintained to facilitate authorization of

transactions to cover any overdraft, thus avoiding the overdraft fee. In one exemplary embodiment

of the ’301 patent, a computer-based authorization system may receive a transaction request that is

associated with a payment account. The payment account may be associated with a second separate

account. The computer-based system may send a request for account information that includes

account information of the separate account. The computer-based system may receive status

information of the separate account, and the transaction request may be authorized based on the

status information. The ‘301 patent allows for more flexibility and ease in payment transactions.

       42.     As shown below, the Citi Defendants infringe the ’301 patent via an authorization

system of the Citi Defendants that receives a transaction request associated with the checking




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             27
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 28 of 53




account, when a checking (i.e., debit) account is charged. The checking accounts may be associated

with a separate Checking Plus variable rate line of credit for overdraft protection.




       43.     As explained below, prior to being used for overdraft protection, the Checking Plus

line of credit must be checked by the authorization server of the Citi Defendants to ensure sufficient




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            28
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 29 of 53




funds exist in the account (i.e., receiving status information). If sufficient funds are available, the

transaction is authorized (i.e., based on the status information).




       44.     The Accused Instrumentalities of the Citi Defendants infringe at least the claims of

the ’802 patent, which provide technological solutions and improvements in a transaction card

initiation process which can be completed securely over a network, as opposed to conventional

systems which used voice response systems or in-person customer service. Voice response systems

limited fraud identification capabilities, and in-person systems increased costs and were

inconvenient to customers. To address these limitations, the ’802 patent, in one exemplary

embodiment, provides notice to a consumer to activate a payment card via a network site.

Instructions are provided to the consumer regarding accessing the site. The consumer is prompted

to provide information and data, including predetermined card information, personal information,

and authentication and service data. The provided information is processed against previously

stored data in order to activate the card. The consumer is notified of the processing results.

       45.     The Citi Defendants infringe the ’802 patent by providing the Citi Defendants’

online websites to Citi’s consumers, as users of Citi’s payment card products, in order to register

and activate their credit cards via the internet, i.e., a computer network. As shown below, the Citi



PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             29
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 30 of 53




Defendants provide notice to and instruct a user to register and activate, for example, a Citibank

Costco card on the citi.com website.




       46.     To activate a credit card, a consumer enters, via a prompt, the card number and the

CVV code (i.e., predetermined card information), as shown below. Personal information, such as

date of birth and social security number, and authentication and service data, such as a user ID and

password, are also required for activation. Authentication and service data includes information in

addition to and different from information identifying the consumer, and personal information is

different from predetermined card information.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                          30
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 31 of 53




       47.     The Citi Defendants process the inputted information against previously stored data

to activate the card. The system notifies the consumer that its card has been activated and registered.




       48.     The Accused Instrumentalities include systems and methods for offering, providing,

registering, facilitating, maintaining, transacting, authenticating, and processing commercial

transactions via credit and debit cards and associated accounts that are covered by the Asserted

Patents. Along with the above technology discussion, each respective Count below describes how

the Accused Instrumentalities infringe on specific claims of the Asserted Patents.

                                             COUNT I
                        (INFRINGEMENT OF U.S. PATENT NO. 7,431,207)
       49.     Plaintiff incorporates paragraphs 1 through 48 herein by reference.

       50.     Plaintiff is the assignee of the ’207 patent, entitled “System and Method for Two-

Step Payment Transaction Authorizations,” with ownership of all substantial rights in the ’207

patent, including the right to exclude others and to enforce, sue, and recover damages for past and

future infringements.


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             31
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 32 of 53




       51.     The ’207 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’207 patent issued from U.S. Patent Application No.

11/031,111.

       52.     The Citi Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’207 patent in this District and elsewhere in Texas

and the United States.

       53.     On information and belief, the Citi Defendants design, develop, manufacture,

distribute, sell, offer for sale, and use the Accused Instrumentalities that infringe the ’207 patent,

which include Citi Defendants’ offering, issuing, providing, registering, facilitating, maintaining,

transacting, authenticating, and processing credit card and debit card accounts and related products

and services for Citi’s customers, consumers, and clients.

       54.     Defendant Citigroup directly infringes the ’207 patent via 35 U.S.C. § 271(a) by

making, offering for sale, selling, and/or using the Accused Instrumentalities, their components,

and/or products and processes containing the same that incorporate the fundamental technologies

covered by the ’207 patent to, for example, its alter egos, agents, intermediaries, distributors,

customers, subsidiaries, partners, affiliates, clients and/or consumers.

       55.     Furthermore, Defendant Citigroup directly infringes the ’207 patent through its

direct involvement in the activities of its subsidiaries, including Defendant Citibank NA and other

subsidiaries such as Citicorp Credit, Citifinancial Inc., also known as CFNA Receivables (TX)

LLC, and Citimortgage Inc., including by selling, offering for sale, and servicing the Accused

Instrumentalities in the U.S. directly for Citigroup. On information and belief, the Citi Defendants’

subsidiaries and affiliates conduct activities that constitutes direct infringement of the ’207 patent

under 35 U.S.C. § 271(a) by making, offering for sale, selling, and/or using those Accused


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            32
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 33 of 53




Instrumentalities. Citigroup is vicariously liable for this infringing conduct of its subsidiaries and

affiliates, including Defendant Citibank NA and other subsidiaries such as Citicorp Credit,

Citifinancial Inc., also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. (under both

the alter ego and agency theories) because, as an example and on information and belief, Defendant

Citigroup, Defendant Citibank NA and other subsidiaries such as Citicorp Credit, Citifinancial Inc.,

also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. are essentially the same

company. Citigroup and Citibank NA have the right and ability to control other subsidiaries’

infringing acts (including those activities of Citicorp Credit, Citifinancial Inc., also known as CFNA

Receivables (TX) LLC, and Citimortgage Inc.) and receives a direct financial benefit from their

infringement.

       56.      For example, the Citi Defendants infringe claim 15 of the ’207 patent via its Accused

Instrumentalities that utilize a system for processing a commercial transaction that implements the

EMV 3-D Secure specification for online payments. The Citi Defendants provide, for example, to

consumers payment cards, such as credit and debit cards, that can be used for online payments that

conform to the EMV standards. The Citi Defendants provide additional security and fraud detection

services to its credit and debit card customers via the infringing EMV 3-D Secure technology.

       57.      The Accused Instrumentalities implement the “system for processing a commercial

transaction” of claim 15. The technology discussion above and the example Accused

Instrumentalities provide context for Plaintiff’s allegations that each of those limitations are met.

For example, the Accused Instrumentalities include an authentication site configured to receive an

authorization request from a merchant in response to a card payment request and authenticate an

identity of a cardholder by matching information received from said cardholder with a

corresponding predetermined stored value and generating an authentication score representing a


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            33
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 34 of 53




relative reliability of the identity of the cardholder based on the information from said cardholder;

an authorization site coupled to said authentication site, said authorization site configured to

authorize the authorization request and to match the authorization request to said cardholder and, if

the authorization request is approved, request a private payment number from a private payment

site and generate an authorization confirmation including said authentication score and said private

payment number and authorize a card payment request from said cardholder upon authorizing said

authorization request; and a payment gateway site coupled to said authorization site, said payment

gateway site being configured to communicate said authorization confirmation to a merchant site.

        58.     At a minimum, the Citi Defendants have known of the ’207 patent at least as early

as the filing date of this complaint. In addition, the Citi Defendants have known about the ’207

patent since at least April 1, 2019 when, via a letter, Plaintiff initially informed Defendants of

Plaintiff’s acquisition of the American Express patent portfolio. On May 6, 2019 via an email to

Defendant Citigroup, Plaintiff provided the Citi Defendants with access to a data room containing

claim charts for patents in the portfolio. After Plaintiff sought to schedule a call with the Citi

Defendants via a series of emails, Plaintiff again sent a letter on April 1, 2020 to the Citi Defendants

inviting them to engage in licensing discussions relating to Plaintiff’s patent portfolio, including the

’207 patent.

        59.     On information and belief, since at least the above-mentioned date when the Citi

Defendants were on notice of their infringement, the Citi Defendants have actively induced, under

U.S.C. § 271(b), their distributors, partners, customers, clients, subsidiaries, and/or consumers and

also other payment platforms (e.g., Samsung and Google mobile wallets) that distribute, purchase,

offer to sale, sell, use, and service the Accused Instrumentalities that include or are made using all

of the limitations of one or more claims of the ’207 patent to directly infringe one or more claims


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              34
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 35 of 53




of the ’207 patent by using, offering for sale, selling, and/or servicing the Accused Instrumentalities.

Since at least the notice provided on the above-mentioned date, the Defendants do so with

knowledge, or with willful blindness of the fact, that the induced acts constitute infringement of the

’207 patent.

        60.     On information and belief, the Defendants intend to cause, and have taken

affirmative steps to induce, infringement by distributors, partners, customers, clients, subsidiaries,

and/or consumers and other payment platforms used with the Accused Instrumentalities by at least,

inter alia, creating advertisements that promote the infringing use of the Accused Instrumentalities;

adopting payment authorization and fraud detection services standards and specifications (e.g., the

EMV 3-D secure standards) to allow for enhanced security for consumers and merchants in

processing card payments; as payment card issuer, providing and receiving additional data elements

related to detecting and preventing online fraud; maintaining such EMV payment applications by

personalizing transaction devices with the payment applications, generating and installing

cryptographic keys, and processing transactions; partnering with retailers and private labels to “co-

brand” cards that incentivize use of Citi’s payment cards in commerce; creating and/or maintaining

established distribution channels for the Accused Instrumentalities into and within the United

States; manufacturing and designing the Accused Instrumentalities in conformity with U.S. laws

and regulations; distributing or making available instructions or manuals for these products and

related processes to purchasers and prospective buyers; testing Citi’s mobile and contactless

payment features in the Accused Instrumentalities; providing websites (e.g., citi.com and

citigroup.com) and mobile applications for clients, customers, and consumers for registering,

activating, maintaining, and using (including accessing infringing features of) the Accused




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              35
          Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 36 of 53




Instrumentalities, and/or providing technical support, replacement parts or services for these

products and services to purchasers and other consumers.

         61.   On information and belief, despite having knowledge of the ’207 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’207 patent, the

Citi Defendants have nevertheless continued their infringing conduct and disregarded an objectively

high likelihood of infringement. The Citi Defendants’ infringing activities relative to the ’207 patent

have been, and continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously

wrongful, flagrant, characteristic of a pirate, and an egregious case of misconduct beyond typical

infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three

times the amount found or assessed.

         62.   Plaintiff LPV has been damaged as a result of the Citi Defendants’ infringing

conduct described in this Count. Each Defendant is thus, jointly and severally, liable to LPV in an

amount that adequately compensates LPV for Defendants’ infringements, which, by law, cannot be

less than a reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C.

§ 284.

                                             COUNT II
                      (INFRINGEMENT OF U.S. PATENT NO. 8,584,938)
         63.   Plaintiff incorporates paragraphs 1 through 62 herein by reference.

         64.   Plaintiff is the assignee of the ’938 patent, entitled “Wireless Transaction Medium

Having Combined Magnetic Stripe and Radio Frequency Communications,” with ownership of all

substantial rights in the ’938 patent, including the right to exclude others and to enforce, sue, and

recover damages for past and future infringements.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             36
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 37 of 53




       65.     The ’938 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’938 patent issued from U.S. Patent Application No. US

13/713,976.

       66.     The Citi Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’938 patent in this District and elsewhere in Texas

and the United States.

       67.     On information and belief, the Citi Defendants design, develop, manufacture,

distribute, sell, offer for sale, and use the Accused Instrumentalities that infringe the ’938 patent,

which include Citi Defendants’ offering, issuing, providing, registering, facilitating, maintaining,

transacting, authenticating, and processing credit card and debit card accounts and related products

and services for Citi’s customers, consumers, and clients.

       68.     Defendant Citigroup directly infringes the ’938 patent via 35 U.S.C. § 271(a) by

making, offering for sale, selling, and/or using the Accused Instrumentalities, their components,

and/or products and processes containing the same that incorporate the fundamental technologies

covered by the ’938 patent to, for example, its alter egos, agents, intermediaries, distributors,

customers, subsidiaries, partners, affiliates, clients and/or consumers.

       69.     Furthermore, Defendant Citigroup directly infringes the ’938 patent through its

direct involvement in the activities of its subsidiaries, including Defendant Citibank NA and other

subsidiaries such as Citicorp Credit, Citifinancial Inc., also known as CFNA Receivables (TX)

LLC, and Citimortgage Inc., including by selling, offering for sale, and servicing the Accused

Instrumentalities in the U.S. directly for Citigroup. On information and belief, the Citi Defendants’

subsidiaries and affiliates conduct activities that constitutes direct infringement of the ’938 patent

under 35 U.S.C. § 271(a) by making, offering for sale, selling, and/or using those Accused


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            37
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 38 of 53




Instrumentalities. Citigroup is vicariously liable for this infringing conduct of its subsidiaries and

affiliates, including Defendant Citibank NA and other subsidiaries such as Citicorp Credit,

Citifinancial Inc., also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. (under both

the alter ego and agency theories) because, as an example and on information and belief, Defendant

Citigroup, Defendant Citibank NA and other subsidiaries such as Citicorp Credit, Citifinancial Inc.,

also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. are essentially the same

company. Citigroup and Citibank NA have the right and ability to control other subsidiaries’

infringing acts (including those activities of Citicorp Credit, Citifinancial Inc., also known as CFNA

Receivables (TX) LLC, and Citimortgage Inc.) and receives a direct financial benefit from their

infringement.

       70.      For example, the Citi Defendants infringe claim 14 of the ’938 patent via its Accused

Instrumentalities that utilize methods that implement virtual account number for online payments

or mail order payments, i.e., in situations where the consumer must divulge its card account number,

a virtual account number is used in place of a real account number. The Citi Defendants infringe

the ’938 patent via creation and use of virtual account numbers by the Citi Defendants, including

vicariously and indirectly via Defendants’ clients, customers, and users, in online shopping and

mail order transactions, for example, conducted with Citi payment card accounts. The Citi

Defendants, as the payment card issuer, direct and control, including via their alter egos, agents,

affiliates, partners, and subsidiaries, creation and use of these virtual account numbers to further

increase security and for its own benefit and the benefit of users of such accounts.

       71.      The Accused Instrumentalities implement the method of claim 14. The technology

discussion above and the example Accused Instrumentalities provide context for Plaintiff’s

allegations that each of those limitations are met. For example, the Accused Instrumentalities


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            38
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 39 of 53




practice the following method steps: replacing, by a computer-based system for creating a second

account code, a first portion of a first account code with data to create the second account code,

wherein a second portion of the second account code is associated with a second portion of the first

account code; and wherein the second account code may be used for a transaction.

        72.     At a minimum, the Citi Defendants have known of the ’938 patent at least as early

as the filing date of this complaint. In addition, the Citi Defendants have known about the ’938

patent since at least April 1, 2019 when, via a letter, Plaintiff initially informed Defendants of

Plaintiff’s acquisition of the American Express patent portfolio. On May 6, 2019 via an email to

Defendant Citigroup, Plaintiff provided the Citi Defendants with access to a data room containing

claim charts, including for the ’938 patent. After Plaintiff sought to schedule a call with the Citi

Defendants via a series of emails, Plaintiff again sent a letter on April 1, 2020 to the Citi Defendants

inviting them to engage in licensing discussions relating to Plaintiff’s patent portfolio, including the

’938 patent.

        73.     On information and belief, since at least the above-mentioned date when the Citi

Defendants were on notice of their infringement, the Citi Defendant have actively induced, under

U.S.C. § 271(b), their distributors, partners, customers, clients, subsidiaries, and/or consumers and

also other payment platforms (e.g., Samsung and Google mobile wallets) that distribute, purchase,

offer to sale, sell, use, and service the Accused Instrumentalities that include or are made using all

of the limitations of one or more claims of the ’938 patent to directly infringe one or more claims

of the ’938 patent by using, offering for sale, selling, and/or servicing the Accused Instrumentalities.

Since at least the notice provided on the above-mentioned date, the Defendants do so with

knowledge, or with willful blindness of the fact, that the induced acts constitute infringement of the

’938 patent.


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              39
            Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 40 of 53




       74.         On information and belief, the Defendants intend to cause, and have taken

affirmative steps to induce, infringement by distributors, partners, customers, clients, subsidiaries,

and/or consumers and other payment platforms used with the Accused Instrumentalities by at least,

inter alia, creating advertisements that promote the infringing use of the Accused Instrumentalities;

as payment card issuer, providing EMV payment applications, related tokens, and virtual account

numbers to third-party mobile wallet providers, point of sale terminal providers, merchants

(including online and mail order), and users; maintaining such EMV payment applications by

personalizing transaction devices with the payment applications, generating and installing

cryptographic keys, and processing transactions; partnering with retailers and private labels to “co-

brand” cards that incentivize use of Citi’s payment cards in commerce; creating and/or maintaining

established distribution channels for the Accused Instrumentalities into and within the United

States; manufacturing and designing the Accused Instrumentalities in conformity with U.S. laws

and regulations; distributing or making available instructions or manuals for these products and

related processes to purchasers and prospective buyers; testing Citi’s payment card features in the

Accused Instrumentalities, including the use of virtual account numbers; providing websites (e.g.,

citi.com and citigroup.com) and mobile applications for clients, customers, and consumers for

registering, activating, maintaining, and using (including accessing infringing features of) the

Accused Instrumentalities, and/or providing technical support, replacement parts or services for

these products and services to purchasers and other consumers, including overdraft protection

services,     in    the   United   States.   See,   e.g.,   Virtual    Account     Numbers,     CITI,

https://www.cardbenefits.citi.com/Products/Virtual-Account-Numbers (last visited June 25, 2021)

(“Citi helps make my credit card number virtually impossible to steal by generating a random Citi

card number that I can use while shopping online.”).


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            40
          Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 41 of 53




         75.   On information and belief, despite having knowledge of the ’938 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’938 patent, the

Citi Defendants have nevertheless continued their infringing conduct and disregarded an objectively

high likelihood of infringement. The Citi Defendants’ infringing activities relative to the ’938 patent

have been, and continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously

wrongful, flagrant, characteristic of a pirate, and an egregious case of misconduct beyond typical

infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three

times the amount found or assessed.

         76.   Plaintiff LPV has been damaged as a result of the Citi Defendants’ infringing

conduct described in this Count. Each Defendant is thus, jointly and severally, liable to LPV in an

amount that adequately compensates LPV for Defendants’ infringements, which, by law, cannot be

less than a reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C.

§ 284.

                                            COUNT III
                      (INFRINGEMENT OF U.S. PATENT NO. 8,905,301)
         77.   Plaintiff incorporates paragraphs 1 through 76 herein by reference.

         78.   Plaintiff is the assignee of the ’301 patent, entitled “System, Method, and Computer

Program Product for Issuing and Using Debit Cards,” with ownership of all substantial rights in the

’301 patent, including the right to exclude others and to enforce, sue, and recover damages for past

and future infringements.

         79.   The ’301 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’301 patent issued from U.S. Patent Application No.

12/907,955.



PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             41
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 42 of 53




       80.     The Citi Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’301 patent in this District and elsewhere in Texas

and the United States.

       81.     On information and belief, the Citi Defendants design, develop, manufacture,

distribute, sell, offer for sale, and use the Accused Instrumentalities that infringe the ’301 patent,

which include Citi Defendants’ offering, issuing, providing, registering, facilitating, maintaining,

transacting, authenticating, and processing credit card and debit card accounts and related products

and services for Citi’s customers, consumers, and clients.

       82.     Defendant Citigroup directly infringes the ’301 patent via 35 U.S.C. § 271(a) by

making, offering for sale, selling, and/or using the Accused Instrumentalities, their components,

and/or products and processes containing the same that incorporate the fundamental technologies

covered by the ’301 patent to, for example, its alter egos, agents, intermediaries, distributors,

customers, subsidiaries, partners, affiliates, clients and/or consumers.

       83.     Furthermore, Defendant Citigroup directly infringes the ’301 patent through its

direct involvement in the activities of its subsidiaries, including Defendant Citibank NA and other

subsidiaries such as Citicorp Credit, Citifinancial Inc., also known as CFNA Receivables (TX)

LLC, and Citimortgage Inc., including by selling, offering for sale, and servicing the Accused

Instrumentalities in the U.S. directly for Citigroup. On information and belief, the Citi Defendants’

subsidiaries and affiliates conduct activities that constitutes direct infringement of the ’301 patent

under 35 U.S.C. § 271(a) by making, offering for sale, selling, and/or using those Accused

Instrumentalities. Citigroup is vicariously liable for this infringing conduct of its subsidiaries and

affiliates, including Defendant Citibank NA and other subsidiaries such as Citicorp Credit,

Citifinancial Inc., also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. (under both


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            42
          Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 43 of 53




the alter ego and agency theories) because, as an example and on information and belief, Defendant

Citigroup, Defendant Citibank NA and other subsidiaries such as Citicorp Credit, Citifinancial Inc.,

also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. are essentially the same

company. Citigroup and Citibank NA have the right and ability to control other subsidiaries’

infringing acts (including those activities of Citicorp Credit, Citifinancial Inc., also known as CFNA

Receivables (TX) LLC, and Citimortgage Inc.) and receives a direct financial benefit from their

infringement.

         84.    For example, the Citi Defendants infringe claim 1 of the ’301 patent via its Accused

Instrumentalities that utilize methods that process financial transactions using Citi’s payment card

accounts. In particular, the Citi Defendants infringe the ’301 patent via creation and use of separate

accounts that are associated with a debit account, e.g., utilizing a Checking Plus variable rate line

of credit with a Citi checking account for overdraft protection. See Overdraft Protection, CITI,

https://online.citi.com/US/JRS/pands/detail.do?ID=OverdraftProtection (last visited June 21,

2021).

         85.    The Accused Instrumentalities implement the method of claim 1. The technology

discussion above and the example Accused Instrumentalities provide context for Plaintiff’s

allegations that each of those limitations are met. For example, the Accused Instrumentalities

practice the following method steps: receiving, at a computer-based authorization system, a

transaction request associated with a debit account, wherein the debit account is associated with a

separate account; sending, using the computer-based authorization system, an account information

request that includes account information of the separate account; receiving, at the computer-based

authorization system, status information of the separate account in response to the account




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            43
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 44 of 53




information request; and authorizing, using the computer-based authorization system, the

transaction request based on the status information.

        86.     At a minimum, the Citi Defendants have known of the ’301 patent at least as early

as the filing date of this complaint. In addition, the Citi Defendants have known about the ’301

patent since at least April 1, 2019 when, via a letter, Plaintiff initially informed Defendants of

Plaintiff’s acquisition of the American Express patent portfolio. On May 6, 2019 via an email to

Defendant Citigroup, Plaintiff provided the Citi Defendants with access to a data room containing

claim charts, including for the ’301 patent. After Plaintiff sought to schedule a call with the Citi

Defendants via a series of emails, Plaintiff again sent a letter on April 1, 2020 to the Citi Defendants

inviting them to engage in licensing discussions relating to Plaintiff’s patent portfolio, including the

’301 patent.

        87.     On information and belief, since at least the above-mentioned date when the Citi

Defendants were on notice of their infringement, the Citi Defendant have actively induced, under

U.S.C. § 271(b), their distributors, partners, customers, clients, subsidiaries, and/or consumers and

also other payment platforms (e.g., Samsung and Google mobile wallets) that distribute, purchase,

offer to sale, sell, use, and service the Accused Instrumentalities that include or are made using all

of the limitations of one or more claims of the ’301 patent to directly infringe one or more claims

of the ’301 patent by using, offering for sale, selling, and/or servicing the Accused Instrumentalities.

Since at least the notice provided on the above-mentioned date, the Defendants do so with

knowledge, or with willful blindness of the fact, that the induced acts constitute infringement of the

’301 patent.

        88.     On information and belief, the Defendants intend to cause, and have taken

affirmative steps to induce, infringement by distributors, partners, customers, clients, subsidiaries,


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              44
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 45 of 53




and/or consumers and other payment platforms used with the Accused Instrumentalities by at least,

inter alia, creating advertisements that promote the infringing use of the Accused Instrumentalities;

as payment card issuer, providing, as the payment card issuer, internal payment processing,

authentication, authorization, and fraud detection systems and methods, including overdraft

protections for consumers; maintaining such EMV payment applications by personalizing

transaction devices with the payment applications, generating and installing cryptographic keys,

and processing transactions; partnering with retailers and private labels to “co-brand” cards that

incentivize use of Citi’s payment cards in commerce; creating and/or maintaining established

distribution channels for the Accused Instrumentalities into and within the United States;

manufacturing and designing the Accused Instrumentalities in conformity with U.S. laws and

regulations; distributing or making available instructions or manuals for these products and related

processes to purchasers and prospective buyers; testing Citi’s mobile and contactless payment

features in the Accused Instrumentalities; providing websites (e.g., citi.com and citigroup.com) and

mobile applications for clients, customers, and consumers for registering, activating, maintaining,

and using (including accessing infringing features of) the Accused Instrumentalities, and/or

providing technical support, replacement parts or services for these products and services to

purchasers and other consumers, including overdraft protection services, in the United States. See,

e.g.,                       Protection                        Services,                         CITI,

https://online.citi.com/US/JRS/pands/detail.do?ID=ProtectionServices (“Apply for the overdraft

protection you need to make bounced checks a thing of the past.”) (last visited June 25, 2021).

        89.    On information and belief, despite having knowledge of the ’301 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’301 patent, the

Citi Defendants have nevertheless continued their infringing conduct and disregarded an objectively


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                           45
          Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 46 of 53




high likelihood of infringement. The Citi Defendants’ infringing activities relative to the ’301 patent

have been, and continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously

wrongful, flagrant, characteristic of a pirate, and an egregious case of misconduct beyond typical

infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three

times the amount found or assessed.

         90.   Plaintiff LPV has been damaged as a result of the Citi Defendants’ infringing

conduct described in this Count. Each Defendant is thus, jointly and severally, liable to LPV in an

amount that adequately compensates LPV for Defendants’ infringements, which, by law, cannot be

less than a reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C.

§ 284.

                                            COUNT IV
                      (INFRINGEMENT OF U.S. PATENT NO. 6,820,802)
         91.   Plaintiff incorporates paragraphs 1 through 90 herein by reference.

         92.   Plaintiff is the assignee of the ’802 patent, entitled “Online Card Activation System

and Method,” with ownership of all substantial rights in the ’802 patent, including the right to

exclude others and to enforce, sue, and recover damages for past and future infringements.

         93.   The ’802 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’802 patent issued from U.S. Patent Application No.

09/924,025.

         94.   The Citi Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’802 patent in this District and elsewhere in Texas

and the United States.

         95.   On information and belief, the Citi Defendants design, develop, manufacture,

distribute, sell, offer for sale, and use the Accused Instrumentalities that infringe the ’802 patent,

PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             46
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 47 of 53




which include Citi Defendants’ offering, issuing, providing, registering, facilitating, maintaining,

transacting, authenticating, and processing credit card and debit card accounts and related products

and services for Citi’s customers, consumers, and clients.

       96.     Defendant Citigroup directly infringes the ’802 patent via 35 U.S.C. § 271(a) by

making, offering for sale, selling, and/or using the Accused Instrumentalities, their components,

and/or products and processes containing the same that incorporate the fundamental technologies

covered by the ’802 patent to, for example, its alter egos, agents, intermediaries, distributors,

customers, subsidiaries, partners, affiliates, clients and/or consumers.

       97.     Furthermore, Defendant Citigroup directly infringes the ’802 patent through its

direct involvement in the activities of its subsidiaries, including Defendant Citibank NA and other

subsidiaries such as Citicorp Credit, Citifinancial Inc., also known as CFNA Receivables (TX)

LLC, and Citimortgage Inc., including by selling, offering for sale, and servicing the Accused

Instrumentalities in the U.S. directly for Citigroup. On information and belief, the Citi Defendants’

subsidiaries and affiliates conduct activities that constitutes direct infringement of the ’802 patent

under 35 U.S.C. § 271(a) by making, offering for sale, selling, and/or using those Accused

Instrumentalities. Citigroup is vicariously liable for this infringing conduct of its subsidiaries and

affiliates, including Defendant Citibank NA and other subsidiaries such as Citicorp Credit,

Citifinancial Inc., also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. (under both

the alter ego and agency theories) because, as an example and on information and belief, Defendant

Citigroup, Defendant Citibank NA and other subsidiaries such as Citicorp Credit, Citifinancial Inc.,

also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. are essentially the same

company. Citigroup and Citibank NA have the right and ability to control other subsidiaries’

infringing acts (including those activities of Citicorp Credit, Citifinancial Inc., also known as CFNA


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            47
           Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 48 of 53




Receivables (TX) LLC, and Citimortgage Inc.) and receives a direct financial benefit from their

infringement.

        98.     For example, the Citi Defendants infringe claim 1 of the ’802 patent via its Accused

Instrumentalities that utilize methods that process Citi’s payment card accounts through a computer

network, including, but not limited to, registration and activation of accounts. In particular, the Citi

Defendants infringe the ’802 patent by providing notifications and instructions to account users for

registering and activating the user’s payment accounts via Citi’s websites, e.g., citi.com. See

Activate        and         Register        Your         Card,         CITI,        available        at

https://www.citi.com/CRD/PDF/COSTCO_REGISTRATION.pdf (last accessed June 21, 2021).

        99.     The Accused Instrumentalities implement the “method for processing a card through

a computer network” of claim 1. The technology discussion above and the example Accused

Instrumentalities provide context for Plaintiff’s allegations that each of those limitations are met.

For example, the Accused Instrumentalities practice the following method steps: a) providing a

notice to a consumer to activate a card on a site on first computing system in communication with

a second computing system over a first network; b) instructing the consumer to access the site; c)

prompting the consumer to provide predetermined card information, personal information for use

in identifying the consumer, and authentication and service data, when available, to the site and

communicating the predetermined card information to the second computing system over the first

network; d) processing, by the second computing system, the predetermined card information, the

personal information, and authentication and service data, when available against previously stored

account data in order to activate the card and generating processing results; and e) notifying the

consumer on the first computing network of the processing results, wherein the authentication and

service data includes information in addition to and different from information identifying the


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              48
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 49 of 53




consumer, and wherein the personal information is different from the predetermined card

information.

        100.    At a minimum, the Citi Defendants have known of the ’802 patent at least as early

as the filing date of this complaint. In addition, the Citi Defendants have known about the ’802

patent since at least April 1, 2019 when, via a letter, Plaintiff initially informed Defendants of

Plaintiff’s acquisition of the American Express patent portfolio. On May 6, 2019 via an email to

Defendant Citigroup, Plaintiff provided the Citi Defendants with access to a data room containing

claim charts, including for the ’802 patent. After Plaintiff sought to schedule a call with the Citi

Defendants via a series of emails, Plaintiff again sent a letter on April 1, 2020 to the Citi Defendants

inviting them to engage in licensing discussions relating to Plaintiff’s patent portfolio, including the

’802 patent.

        101.    On information and belief, since at least the above-mentioned date when the Citi

Defendants were on notice of their infringement, the Citi Defendant have actively induced, under

U.S.C. § 271(b), their distributors, partners, customers, clients, subsidiaries, and/or consumers and

also other payment platforms (e.g., Samsung and Google mobile wallets) that distribute, purchase,

offer to sale, sell, use, and service the Accused Instrumentalities that include or are made using all

of the limitations of one or more claims of the ’802 patent to directly infringe one or more claims

of the ’802 patent by using, offering for sale, selling, and/or servicing the Accused Instrumentalities.

Since at least the notice provided on the above-mentioned date, the Defendants do so with

knowledge, or with willful blindness of the fact, that the induced acts constitute infringement of the

’802 patent.

        102.    On information and belief, the Defendants intend to cause, and have taken

affirmative steps to induce, infringement by distributors, partners, customers, clients, subsidiaries,


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              49
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 50 of 53




and/or consumers and other payment platforms used with the Accused Instrumentalities by at least,

inter alia, creating advertisements that promote the infringing use of the Accused Instrumentalities;

as payment card issuer, providing, as the payment card issuer, internal payment processing,

authentication, authorization, and fraud detection systems and methods, including registration and

activation protections applied to payment cards for consumers; maintaining such EMV payment

applications by personalizing transaction devices with the payment applications, generating and

installing cryptographic keys, and processing transactions; partnering with retailers and private

labels to “co-brand” cards that incentivize use of Citi’s payment cards in commerce; creating and/or

maintaining established distribution channels for the Accused Instrumentalities into and within the

United States; manufacturing and designing the Accused Instrumentalities in conformity with U.S.

laws and regulations; distributing or making available instructions or manuals for these products

and related processes to purchasers and prospective buyers; testing Citi’s fraud protection features,

including activation and registration services, in the Accused Instrumentalities; providing websites

(e.g., citi.com and citigroup.com) and mobile applications for clients, customers, and consumers for

registering, activating, maintaining, and using (including accessing infringing features of) the

Accused Instrumentalities, and/or providing technical support, replacement parts or services for

these products and services to purchasers and other consumers, including overdraft protection

services, in the United States. See, e.g., Activate and register your card, CITI,

https://www.citi.com/CRD/PDF/COSTCO_REGISTRATION.pdf (last visited June 25, 2021)

(providing a pdf document to consumers giving step-by-step instructions for card registration and

activation).

        103.   On information and belief, despite having knowledge of the ’802 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’802 patent, the


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                           50
          Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 51 of 53




Citi Defendants have nevertheless continued their infringing conduct and disregarded an objectively

high likelihood of infringement. The Citi Defendants’ infringing activities relative to the ’802 patent

have been, and continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously

wrongful, flagrant, characteristic of a pirate, and an egregious case of misconduct beyond typical

infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three

times the amount found or assessed.

         104.   Plaintiff LPV has been damaged as a result of the Citi Defendants’ infringing

conduct described in this Count. Each Defendant is thus, jointly and severally, liable to LPV in an

amount that adequately compensates LPV for Defendants’ infringements, which, by law, cannot be

less than a reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C.

§ 284.

                                          CONCLUSION
         105.   Plaintiff is entitled to recover from Defendants the damages sustained by Plaintiff

as a result of Defendants’ wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court.

         106.   Plaintiff has incurred and will incur attorneys’ fees, costs, and expenses in the

prosecution of this action. The circumstances of this dispute may give rise to an exceptional case

within the meaning of 35 U.S.C. § 285, and Plaintiff is entitled to recover its reasonable and

necessary attorneys’ fees, costs, and expenses.

                                         JURY DEMAND
         107.   Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules

of Civil Procedure.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             51
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 52 of 53




                                     PRAYER FOR RELIEF
       108.     Plaintiff requests that the Court find in its favor and against Defendants, and that

the Court grant Plaintiff the following relief:

        1. A judgment that Defendants have infringed the Asserted Patents as alleged herein,

              directly and/or indirectly by way of inducing infringement of such patents;

        2. A judgment for an accounting of damages sustained by Plaintiff as a result of the acts

              of infringement by Defendants;

        3. A judgment and order requiring Defendants to pay Plaintiff damages under 35 U.S.C.

              § 284, including up to treble damages as provided by 35 U.S.C. § 284, and any royalties

              determined to be appropriate;

        4. A judgment and order requiring Defendants to pay Plaintiff pre-judgment and post-

              judgment interest on the damages awarded;

        5. A judgment and order finding this to be an exceptional case and requiring Defendants

              to pay the costs of this action (including all disbursements) and attorneys’ fees as

              provided by 35 U.S.C. § 285; and

        6. Such other and further relief as the Court deems just and equitable.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                           52
         Case 6:21-cv-00711-ADA Document 1 Filed 07/08/21 Page 53 of 53




Dated: July 8, 2021                       Respectfully submitted,

                                          /s _ Terry A. Saad
                                          Terry A. Saad (lead attorney)
                                          Texas Bar No. 24066015
                                          Jeffrey R. Bragalone
                                          Texas Bar No. 02855775
                                          Marcus Benavides
                                          Texas Bar No. 24035574
                                          Hunter S. Palmer
                                          Texas Bar No. 24080748

                                          BRAGALONE OLEJKO SAAD PC
                                          2200 Ross Avenue
                                          Suite 4600W
                                          Dallas, TX 75201
                                          Tel: (214) 785-6670
                                          Fax: (214) 785-6680
                                          tsaad@bosfirm.com
                                          jbragalone@bosfirm.com
                                          mbenavides@bosfirm.com
                                          hpalmer@bosfirm.com

                                          ATTORNEYS FOR PLAINTIFF
                                          LIBERTY PEAK VENTURES, LLC




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                   53
